Opinion issued March 25, 2004 






 
 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00225-CR
____________

IN  RE  BOOKER  T.  DICKERSON, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator Booker T. Dickerson requests that this Court compel respondent,
Hon. Michael Wilkinson, to rule on various pro se motions that relator filed in cause
number 975135, currently pending in the 179th District Court.  Relator concedes that
he is represented by court-appointed counsel in the district court.  However, relator
is dissatisfied with his counsel’s performance because counsel has not presented
relator’s pro se motions to the trial court for a ruling.
               Relator does not have the right to hybrid representation, that is, to both
represent himself and be represented by counsel.  Gray v. Shipley, 877 S.W.2d 806 
(Tex. App.—Houston [1st Dist.] 1994, orig. proceeding); Rudd v. State, 616 S.W.2d
623, 625 (Tex. Crim. App. 1981).  Moreover, a  trial court has no duty to search for
counsel agreeable to a defendant.  King v. State, 29 S.W.3d 556, 566 (Tex. Crim.
App. 2000).
               Relator’s petition has not provided us with a record showing that the trial
court has any legal duty that it has failed to perform.  In the absence of a legal duty
of respondent to perform a nondiscretionary act, relator is not entitled to mandamus
relief.  Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992,
orig. proceeding).
               In addition, relator’s petition does not comply with the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 9.5, 52.3.
               The petition for writ of mandamus is therefore denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).